In re Watson, Wiliie; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Calcasieu, 14th Judicial District Court, Div. “A”, No. 91-4453; to the Court of Appeal, Third Circuit, No. KW95-0003.
Writ granted in part; otherwise denied. The district court is ordered to appoint counsel and hold a hearing at which it will determine whether the initial seizure of relator’s property complies with the due process guarantees of the Louisiana and United States constitutions, and whether the property seized from relator and forfeited to the state properly falls within the bounds of The Seizure and Controlled Dangerous Substances Property Forfeiture Act. See R.S. 40:2604; R.S. 40:2611(H). In all other respects, the application is denied.